Citation Nr: 1414436	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against the finding that the Veteran suffers from right ear hearing loss for VA purposes, and indicates the Veteran's current left ear hearing loss is not related to service.

2.  The most probative evidence indicates the Veteran's current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated September 2005 and March 2006.  
The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, VA treatment records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran contends that he currently has bilateral hearing loss and tinnitus and that those conditions are related to his active duty military service.

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

Regarding tinnitus, the Board notes that the Veteran is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) show no complaints of or treatment for hearing loss or tinnitus at any time.  His enlistment audiogram, conducted in September 1968, showed pure tone thresholds of 10, 5, 0, and 0 decibels in the right ear and 15, 5, 5, and 20 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran's separation audiogram, conducted in January 1971, showed pure tone thresholds at those same frequencies of 10, 10, 15, and 10 decibels in the right ear and 10, 10, 10, and 10 decibels in the left ear.  

Post-service VA treatment records indicate that the Veteran began receiving treatment for cerumen impaction and a complaint of ringing in the ears in approximately 2000.  Complaints of tinnitus and treatment for cerumen impaction continued after that time.  In 2005, the Veteran reported ringing in his left ear since 2003.  He also requested an audiological evaluation, which was afforded in January 2006.  During the evaluation, the Veteran complained of tinnitus and decreased acuity in hearing.  He stated that he had been experiencing periodic "ringing" tinnitus in his left ear for four to six months, and that he occasionally had difficulty hearing in noisy environments.  The Veteran reported that he had been exposed to artillery fire, mortars, and helicopter noise while on active duty.  He also stated 
that he worked in a die cast factory for seventeen years after service, and later performed lawn maintenance for a park.  The Veteran indicated that he used hearing protection in both positions.  Audiogram reports were not included in the January 2006 record.  However, the Veteran returned for evaluation in April 2006, and audiometric testing at that time showed pure tone thresholds of 15, 25, 20, 20, and 20 decibels in the right ear and 25, 30, 20, 20, and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The audiologist reported speech recognition scores of 96 percent bilaterally.  In connection with the evaluation, she opined that the Veteran's hearing loss and tinnitus were less likely than not related to his history of military noise exposure because his current hearing loss was slight, there was no in-service documentation of hearing loss, and the Veteran represented that the issues had started approximately four to six months prior to the 2006 evaluation. 

In April 2011, the Veteran was afforded a VA audiological examination in connection with the instant claim.  At that time, the Veteran reiterated the earlier account of his in-service and post-service occupational noise exposure.  The examination report indicated, and the examiner acknowledged, that VA had conceded the Veteran's exposure to hazardous noise in service.  Audiometric testing at that time showed pure tone thresholds of 15, 30, 25, 25, and 30 decibels in the right ear and 25, 35, 25, 35, and 45 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 96 percent bilaterally.  The examiner diagnosed the Veteran with essentially mild sensorineural hearing loss at 1000 Hz and 4000 Hz in the right ear, with excellent word discrimination ability, and mild sensorineural hearing loss in the left ear, with good word discrimination ability.  She opined that it was less likely as not that the Veteran's current hearing loss was caused by or a result of military noise exposure.  She explained that testing conducted in 2006, 35 years after the Veteran's military noise exposure, revealed normal hearing for the right ear and only slight hearing loss in the left ear.  She stated that, although the Veteran's hearing loss had progressed in the five years since the 2006 testing, it was not related to military noise exposure, given the Veteran's normal hearing levels at separation from service and his history of occupational noise exposure after service.

Regarding tinnitus, the examiner noted that the Veteran reported current tinnitus.  She also noted the Veteran's reports to medical care providers indicating that his tinnitus began in the early to mid-2000s.  The examiner opined that it was less likely as not that the Veteran's tinnitus was related to service, as he did not begin to experience it until at least 30 years after separation from service.

The Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Regarding the Veteran's current disabilities, the Board finds that he currently has tinnitus, and that he also has a left ear hearing loss disability for VA purposes.  However, the Veteran does not have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current right ear hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As current tinnitus and left ear hearing loss disabilities have been established, however, the Board turns to the issue of whether those disabilities are related to the Veteran's active duty service.  The Board finds that they are not.

The Veteran has not alleged, nor does the record show, that he experienced or was treated for hearing loss or tinnitus in service.  When he filed his initial claim for disability benefits, the Veteran did not provide a start date for those disabilities, merely writing "present" beside each.  The earliest complaint of tinnitus in the Veteran's treatment records appears in 2000, and he did not complain of hearing loss until 2005.  His subsequent representations during examination and treatment support these onset dates, and do not report any in-service symptoms.

The April 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to military noise exposure, based on a review of the claims file and consideration of the Veteran's lay assertions regarding onset.  Her opinion, which was based on the recent onset of the Veteran's conditions, as well as his post-service occupational noise exposure, was supported by sound and detailed rationale.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

Although the Veteran believes that his current hearing loss and tinnitus are connected to service and is competent to report any symptoms of hearing loss and tinnitus he is experiencing, he has not shown that he has specialized training sufficient to opine that those conditions are etiologically related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss and tinnitus can have many causes, and medical expertise is needed for such determinations.  Accordingly, his opinion as to the etiology of his hearing loss and tinnitus are not competent medical evidence, and the Board finds the medical evidence of record, including the opinion of the April 2011 VA examiner, to be of greater probative value than the Veteran's lay contentions. 

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss or tinnitus to his active duty service.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertion as to the relationship between his current disabilities and service.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  The first complaint of or treatment for tinnitus occurred in 2000, and the first complaint of or treatment for hearing loss occurred in 2005, both over 30 years after the Veteran's separation from service.  As there is no current right ear hearing loss disability, no competent evidence establishing a hearing loss disability or tinnitus in service or for many years thereafter, and no medical opinion linking the current disabilities of left ear hearing loss and tinnitus to service, the Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


